Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/08/2022 has been entered.  
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The Finality of the previous Office Action is withdrawn and a Non-Final issued herein because the Office presented new grounds of rejection.  See MPEP § 706.07(b).
Claims 1-2, 5-9, 11-17 and 21-23 are pending.  Claims 1-2, 5-9, 11-13 and 21-23 are the subject of this NON-FINAL Office Action.  Claims and 14-17 are withdrawn. 

Claim Objections
	Claim 23 is objected under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  All of claims 1, 22 and 23 are directed to using cutting line set by analyzing images of cell aggregates. Thus, the claims cover the same thing, despite a slight difference in wording.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1-2, 5-9, 11-13 and 21-23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BRIGHT (US 2010/0184119).
	As to claims 1-2, 5, 7-9 and 22-23, BRIGHT teaches cutting or sectioning cells from cell aggregates by creating cutting lines in a square/grid pattern (1710; Fig. 17), then using laser to cut along the squares/grid (id.), then killing/eliminating remaining cells/clumps (paras. 0010, 0013, 0039-40, 0083, 0099).  The cutting lines/grid/squares 1720 for each clump are an area smaller than the area of the peripheral area 1730 (Fig. 17).  BRIGHT discloses that the cutting lines and subsequent cuts can be any shape:
	As illustrated in FIG.4, the isolated colony then can be sectioned into a number of relatively uniform pieces using a grid of laser cutting lines. The size of the pieces can be controlled by changing the distance between the laser cutting lines. The shape of the pieces can be controlled by independently changing the distance between the horizontal vs. vertical laser cutting lines. The shapes of the pieces can be arbitrary and controlled by defining the pattern of the laser cutting lines.

(para. 0081).  Common basic shapes are squares, circles, triangles, rectangles, and ellipses, among others.  A skilled artisan of ordinary creativity and common sense would “at once envisage each member of this limited class” of common shapes such a circular shape in claim 6.  See In re Petering, 301 F.2d 676, 681–82 (CCPA 1962) (emphasis original); see also MPEP § 2131.02(III).
	Further as to amended claim 1, and new claim 11, BRIGHT also teaches cell aggregates grown on cell culture vessels (“viding a cell colony on a culture plate”; Abstract, for example).
	Further as to amended claim 1, BRIGHT also teaches clumps are formed by cutting the cell aggregate adhering to the cell culture vessel along the cutting lines (square clumps cut using laser cutting lines 1710; Fig. 17, for example; see also para 0081 (“The shapes of the pieces can be arbitrary and controlled by defining the pattern of the laser cutting lines.”) and Figs. 6-9, 11, 14-16, 22-23 (showing clumps of cells cut out from cell culture plate)).
	Further as to amended claim 1, BRIGHT also teaches wherein the peripheral part of the cell aggregate adhering to the cell culture vessels is formed such that the peripheral part is not cut along the cutting lines (area 1730 not cut; Fig. 17, for example; see also Figs. 6-11, 14-16, 22-23).
	Further as to claim 1, BRIGHT explicitly and clearly teaches using imaging to set cutting lines in x-y coordinate system (paras. 0006-10, 0013, 0017, 0018, 0020, 0030, 0032, 0033-34, 0045, 0065, 0075-80, 0088, 0092).
	Further as to claim 1, BRIGHT explicitly and clearly teaches peripheral area can include continuous cell culture (Figs. 4, 17).  A skilled artisan looking at these images of sectioned and peripheral areas would immediately recognize peripheral regions of continuous cell culture.  Furthermore, region 1730 in Figure 17 is area of full cell culture dish that was less than the desired size, but still had cells.  Thus, BRIGHT clearly teaches wherein the peripheral part of the cell aggregate adhering to the cell culture vessel is formed such that the peripheral part is not cut and is a continuous amount of the cell aggregate that extends around at least a portion of a perimeter of the plurality of clumps.
	As to claims 12-13, BRIGHT also teaches ends of cutting lines spaced apart from outer edges of peripheral part of cell aggregate (cutting lines 1710 apart from area 1730; Fig. 17, for example; see also Figs. 6-11, 14-16, 22-23).
	As to claim 21, BRIGHT teaches method of claim 1 further with the peripheral part adhered to the cell culture vessel, removing the individual clump of the plurality of clumps (paras. 0015, 0019, 0026, 0082, 0092, 0096, claim 24-28, 50, Figs. 5, 8).  These paragraphs, claims and Figures explicitly discuss removing the cell clumps/aggregates while leaving the peripheral part(s) behind on the cell culture plate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637